     Case 1:19-cv-03707-TWP-TAB Document 1 Filed 08/29/19 Page 1 of 8 PageID #: 1




1
     David A. Chami, #027585
2
     PRICE LAW GROUP, APC
     8245 N. 85th Way
3
     Scottsdale, AZ 85258
     T: (818) 600-5515
4
     F: (818) 600-5415
     E: david@pricelawgroup.com
5
     Attorneys for Plaintiff,
6
     John Bishop, Jr.

7                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
8

9
     JOHN BISHOP JR.,
10
                                              Case No.: 1:19-cv-3707
11                Plaintiff,
12
                                              COMPLAINT AND DEMAND FOR
13         vs.                                JURY TRIAL
14   NAVIENT SOLUTIONS, L.L.C.,               (Unlawful Debt Collection Practices)
15                Defendant.
16

17
                   COMPLAINT AND DEMAND FOR JURY TRIAL
18

19
           Plaintiff, John Bishop Jr. (“Plaintiff”), through his attorney, alleges the

20   following against Defendant, Navient Solutions, L.L.C. (“Defendant”).
21
                                   INTRODUCTION
22
        1. Count I of Plaintiff’s Complaint is based upon the Telephone Consumer
23

24         Protection Act (“TCPA”), 47 U.S.C. § 227. The TCPA is a federal statute

25         that broadly regulates the use of automated telephone equipment. Among


                           COMPLAINT AND DEMAND FOR JURY TRIAL
                                            -1-
     Case 1:19-cv-03707-TWP-TAB Document 1 Filed 08/29/19 Page 2 of 8 PageID #: 2




          other things, the TCPA prohibits certain unsolicited marketing calls, restricts
1

2         the use of automatic dialers or prerecorded messages, and delegates
3
          rulemaking authority to the Federal Communications Commission (“FCC”).
4
       2. Count II of Plaintiff’s Complaint is based upon the Invasion of Privacy,
5

6
          Intrusion upon Seclusion, as derived from § 652B of the Restatement

7         (Second) of Torts § 652B prohibits an intentional intrusion, “physically or
8
          otherwise, upon the solitude of another or his private affairs or
9
          concerns…that would be highly offensive to a reasonable person.”
10

11                          JURISDICTION AND VENUE

12     3. Jurisdiction of the court arises under 28 U.S.C. § 1331, 28 U.S.C. § 1332,
13
          and 47 U.S.C. § 227.
14
       4. Venue is proper pursuant to 28 U.S.C. 1391(b)(2) in that a substantial part of
15

16        the events or omissions giving rise to the claim occurred in this District.
17     5. Because Defendant transacts business here, personal jurisdiction is
18
          established.
19

20
                                        PARTIES

21     6. Plaintiff is a natural person residing in Russiaville, Howard County, Indiana.

22
       7. Defendant is a creditor engaged in the business of giving loans and managing
23
          credit accounts with its principal place of business located 2001 Edmund
24

25
          Halley Drive, Reston, VA 20191. Defendant can be served with process at



                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                             -2-
     Case 1:19-cv-03707-TWP-TAB Document 1 Filed 08/29/19 Page 3 of 8 PageID #: 3




          Corporation Service Company located at 100 Shockoe Slip Fl 2, Richmond,
1

2         VA 23219.
3
                              FACTUAL ALLEGATIONS
4
       8. Defendant is attempting to collect an alleged debt from Plaintiff.
5

6
       9. In and around November 2017, Defendant began placing calls to Plaintiff’s

7         cellular phone number (xxx)-xxx-0965, in an attempt to collect an alleged
8
          debt.
9
       10. The calls came from the following telephone numbers: (607) 271-6193, (570)
10

11        904-8753, (615) 432-4236, (513) 914-4619, (317) 550-5580, (607) 215-7706,

12        (716) 707-3372, (866) 963-1599, (512) 377-9223, (716 )707-3278, (386) 269-
13
          0326, (607) 271-6188, (513) 914-4612, (607) 821-4204, (607) 271-6192,
14
          (607) 765-5957, (866) 248-3121, (512) 377-9223, (765) 637-0784, (513) 770-
15

16        1371, (703) 439-1086, (513) 770-1371, (716) 707-3275, and (716) 707-3278;
17        upon information and belief these numbers are owned or operated by
18
          Defendant.
19
       11. On or around November 13, 2017, at approximately 8:11 a.m., Plaintiff
20

21        answered a collection call from Defendant; Plaintiff heard a pause before the
22
          collection agent began to speak, indicating the use of an automated telephone
23
          dialing system.
24

25
       12. Defendant informed Plaintiff that it was attempting to collect a debt.




                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                            -3-
     Case 1:19-cv-03707-TWP-TAB Document 1 Filed 08/29/19 Page 4 of 8 PageID #: 4




       13. Plaintiff instructed Defendant not to contact him any further.
1

2      14. Upon information and belief, between November 14, 2017 and September 17,

3
          2018 approximately two hundred and sixteen calls (216) were made to
4
          Plaintiff after he revoked consent to be called.
5

6
       15. On or around September 18, 2018, at approximately 2:13 p.m., Plaintiff

7         answered a second collection call from Defendant, telephone number (765)
8
          637- 0784; Plaintiff heard a pause before the collection agent began to speak,
9
          indicating the use of an automated telephone dialing system.
10

11     16. Defendant informed Plaintiff that it was attempting to collect a debt.

12     17. Plaintiff instructed Defendant not to contact him any further.
13
       18. Defendant ignored both of Plaintiff’s requests to cease calls and continued
14
          calling him nine additional times through November 9, 2018.
15

16     19. Upon information and belief, in total approximately two hundred and twenty-

17        five (225) calls were made by the Defendant to the Plaintiffs cellular phone
18
          after Plaintiff had initially requested not to be contacted.
19
       20. Defendant attempted to predict when Plaintiff was available by calling him at
20

21        similar times. Defendant called Plaintiff at 9:55 a.m. (August 30, 2018), 10:10
22
          a.m. (September 11, 2018), 10:07 a.m. (September 12, 2018), 10:09 a.m.
23
          (September 13, 2018), and 10:05 a.m. (September 17, 2018).
24

25




                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                              -4-
     Case 1:19-cv-03707-TWP-TAB Document 1 Filed 08/29/19 Page 5 of 8 PageID #: 5




       21. On numerous occasions Defendant called Plaintiff up to six (6) times a day
1

2         from early in the morning to late evening hours.
3
       22. Defendant’s calls were made on weekends and interrupted Plaintiff’s personal
4
          time, sleep and family time.
5

6
       23. Plaintiff received excessive calls during his work hours, causing severe stress

7         and embarrassment at his place of employment.
8
       24. Defendant has also called Plaintiff’s place of employment as well as the place
9
          of employment of his children, which has resulted in embarrassment.
10

11     25. The constant calls from Defendant has caused Plaintiff to suffer from migraine

12        headaches, driving Plaintiff to purchase over the counter medication for relief.
13
       26. The conduct was not only willful but done with the intention of causing
14
          Plaintiff such distress, so as to induce his to pay the debt.
15

16     27. As a result of Defendant’s conduct, Plaintiff has sustained actual damages,

17        including but not limited to, emotional and mental pain and anguish.
18
                                         COUNT I
19                         (Violations of the TCPA, 47 U.S.C. § 227)
20
       28. Plaintiff incorporates by reference all of the above paragraphs of the
21
          Complaint as though fully stated herein.
22

23     29. Defendant violated the TCPA. Defendant’s violations include, but are not

24        limited to the following:
25




                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                              -5-
     Case 1:19-cv-03707-TWP-TAB Document 1 Filed 08/29/19 Page 6 of 8 PageID #: 6




          (a)    Prior to the filing of the action, on multiple occasions, Defendant
1

2         violated TCPA 47 U.S.C. § 227 (b)(1)(A)(iii) which states in pertinent part,
3
          “It shall be unlawful for any person within the United States . . . to make any
4
          call (other than a call made for emergency purposes or made with the prior
5

6
          express consent of the called party) using any automatic telephone dialing

7         system or an artificial or prerecorded voice — to any telephone number
8
          assigned to a . . . cellular telephone service . . . or any service for which the
9
          called party is charged for the call.
10

11        (b)    Within four years prior to the filing of the action, on multiple

12        occasions, Defendant willfully and/or knowingly contacted Plaintiff at
13
          Plaintiff’s cellular telephone using an artificial prerecorded voice or an
14
          automatic telephone dialing system and as such, Defendant knowing and/or
15

16        willfully violated the TCPA.
17     30. As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff is entitled
18
          to an award of five hundred dollars ($500.00) in statutory damages, for each
19

20
          and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B). If the Court finds

21        that Defendant knowingly and/or willfully violated the TCPA, Plaintiff is
22
          entitled to an award of one thousand five hundred dollars ($1,500.00), for
23
          each and every violation pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C.
24

25
          § 227(b)(3)(C).



                          COMPLAINT AND DEMAND FOR JURY TRIAL
                                              -6-
     Case 1:19-cv-03707-TWP-TAB Document 1 Filed 08/29/19 Page 7 of 8 PageID #: 7




                                          COUNT II
1
                                      Invasion of Privacy
2                                 (Intrusion upon Seclusion)

3      31. Plaintiff incorporates herein by reference all of the above paragraphs of this

4
          complaint as though fully set forth herein at length.
5
       32. Defendant intentionally intruded upon Plaintiffs solitude, seclusion or
6

7
          private affairs and concerns.

8      33. Defendant intentionally intruded, physically or otherwise, upon Plaintiff’s

9
          solitude and seclusion by initiating harassing phone calls during the
10
          weekend hours, work hours and when Plaintiff was at home.
11

12     34. Defendants conduct would be highly offensive to a reasonable person as

13        Plaintiff received calls that interrupted Plaintiff’s work and sleep schedule.
14
       35. Defendant’s acts, as described above, were done intentionally with the
15
          purpose of coercing Plaintiff to pay the alleged debt.
16

17     36. As a result of Defendant’s violations of Plaintiff’s privacy, Defendant is

18        liable to Plaintiff for actual damages. If the Court find that the conduct is
19
          found to be egregious, Plaintiff may recovery punitive damages.
20
                                 PRAYER FOR RELIEF
21

22        WHEREFORE, Plaintiff, John Bishop, Jr., respectfully requests judgment
23
       be entered against Defendant, Navient Solutions, LLC formerly known as
24
       Navient Solutions, L.L.C., for the following:
25




                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                             -7-
     Case 1:19-cv-03707-TWP-TAB Document 1 Filed 08/29/19 Page 8 of 8 PageID #: 8




             A. Statutory damages of $500.00 for each and every violation pursuant to
1

2               47 U.S.C. § 227(b)(3)(B);
3
             B. Any other relief that the Honorable Court deems appropriate.
4

5                             DEMAND FOR JURY TRIAL

6
          Please take notice that Plaintiff demands a trial by jury in this action.

7

8                                           RESPECTFULLY SUBMITTED,

9

10
     Dated: August 29, 2019          By:    /s/

11                                                  Attorney for Plaintiff,
                                                    John Bishop Jr.
12

13

14

15

16

17

18

19

20

21

22

23

24

25




                         COMPLAINT AND DEMAND FOR JURY TRIAL
                                              -8-
